           Case 1:20-cr-00667-VEC Document 98 Filed 07/29/21 Page 1 of 1


                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 ------------------------------------------------------------   X          DATE FILED: 7/29/2021
 UNITED STATES OF AMERICA                                       :
                                                                :         20-CR-667 (VEC)
                 -against-                                      :
                                                                :             ORDER
 CARL WILBRIGHT,                                                :
 TRAVIS BRECONIDGE,                                             :
 QUASHAWN ESCALERA,                                             :
 ISAIAH FREEMAN,                                                :
 LUIS GARCIA,                                                   :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the first trial in this case is tentatively scheduled to begin on October 18,

2021 at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT: The parties must appear for a status conference on

August 3, 2021 at 4:00 p.m. The parties must attend the hearing by dialing (888) 363-4749,

using the access code 3121171 and the security code 0667. Any recording or rebroadcasting of

the hearing is strictly prohibited.



SO ORDERED.
                                                                _________________________________
Date: July 29, 2021                                             VALERIE CAPRONI
      New York, NY                                              United States District Judge
